Citation Nr: 1451095	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-44 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a right wrist disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar spine disability.

8.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbar spine disability.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1996 to August 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In July 2012, a Travel Board hearing addressing all of the current issues was held before one of the undersigned Veterans Law Judges (P.M.D.), and a transcript of the hearing is associated with the record.  In December 2012, the case was remanded for additional development.  In August 2013, the case was remanded for the Veteran to be scheduled for another Travel Board hearing.  In July 2014, a Travel Board hearing addressing all of the current issues was held before another of the undersigned Veterans Law Judges (M.C.G.), and a transcript of the hearing is associated with the record.  Because all Judges who held a hearing on an issue must participate in a decision on that issue, this case was assigned to a panel of three Veterans Law Judges.  [At the July 2014 hearing, the Veteran waived his right to have a hearing before a third judge.]

The Veteran had also initiated appeals of denials of service connection for a right shoulder disability, for a left ankle disability, and for a lumbar spine disability.  A June 2013 rating decision granted service connection for right shoulder strain, for left ankle strain, and for degenerative joint disease of the lumbar spine.  Consequently, those matters are not before the Board.

The issues of entitlement to service connection for a right wrist disability, for a left shoulder disability, for a left knee disability, for a right knee disability, for a cervical spine disability, and for GERD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss disability is manifested by no worse than Level I impairment.

2.  The Veteran is not shown to have a right ear hearing loss disability (for VA purposes) at any time during the period of claim.

3.  The Veteran is not shown to have a right ankle disability at any time during the period of claim.

4.  The Veteran is not shown to have a left wrist disability at any time during the period of claim.



CONCLUSIONS OF LAW

1.  A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Code 6100, 4.86 (2014).

2.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Service connection for a left wrist disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

With regard to the claim for an initial compensable rating for left ear hearing loss, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2009 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating and earlier effective date.  Most recently, a June 2013 supplemental SOC (SSOC) and readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  At the hearings before two of the undersigned Veterans Law Judges, the Veteran was advised of the criteria for a higher rating for left ear hearing loss for the applicable time period.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

With regard to the claims for service connection for right ear hearing loss, for a right ankle disability, and for a left wrist disability, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of his service connection claims prior to their initial adjudication.  An April 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  Most recently, a June 2013 SSOC readjudicated the matters after the Veteran and his representative responded and further development was completed.  At the hearings before two of the undersigned Veterans Law Judges, the Veteran was advised of the criteria for service connection for his claimed disabilities.  See Bryant, 23 Vet. App. at 488.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The AOJ arranged for pertinent VA examinations in October 2009 and March 2013.  The Board finds that the reports of the VA audiological examinations contain sufficient specific clinical findings and informed discussion of the history and features (as well as functional impairment) of the Veteran's left ear hearing loss disability to constitute probative medical evidence adequate for rating purposes, and the examiners also noted proper usage and implementation of the Maryland CNC word test, which is noted in 38 C.F.R. § 3.385 as the accepted test by which VA measures speech recognition scores.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (finding that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report).  Furthermore, the Board finds that a medical opinion addressing any claimed right ear hearing loss, right ankle disability, or left wrist disability is not necessary, because absent any competent evidence suggesting that the Veteran manifested such disabilities for VA purposes during the period of claim or during his service, a medical nexus opinion is not warranted, as even the low threshold standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

The relevant development requested in the Board's December 2012 remand (i.e., securing updated VA treatment records and affording the Veteran new examinations) and the Board's August 2013 remand (i.e., affording the Veteran another Travel Board hearing) was completed, and there has been compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for left ear hearing loss throughout the entire appeal period and the matters of service connection for right ear hearing loss, a right ankle disability, and a left wrist disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Increased Rating Claim - Left Ear Hearing Loss

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Hearing loss is evaluated under Diagnostic Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be used, which assigns a Roman numeral designation solely on the puretone threshold average, when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

At an October 2009 VA audiological examination, audiometric testing revealed the following puretone thresholds for the Veteran's left ear: 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 45 decibels at 4000 Hertz, for an average puretone threshold of 23.75 decibels.  [These results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.]  On the Maryland CNC test, his speech discrimination score for the left ear was 100 percent.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.

At his July 2012 hearing, the Veteran testified that he could hear in most one-on-one settings, but with a lot of background noise, he "just completely can't hear in the ears."  He also testified that a lot of times he could not hear his wife calling him from across the room.  He further testified that since the time of the October 2009 examination, he was having more difficulties understanding what people were saying.

At a March 2013 VA audiological examination, audiometric testing revealed the following puretone thresholds for the Veteran's left ear: 15 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 50 decibels at 4000 Hertz, for an average puretone threshold of 30 decibels.  [These results did not present an exceptional pattern of hearing impairment to warrant consideration under 38 C.F.R. § 4.86.]  On the Maryland CNC test, his speech discrimination score for the left ear was 96 percent.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  In terms of functional impairment, the Veteran reported having difficulty hearing in background noise as well as hearing speech from a distance.  He also noted that he felt he needed visual cues in order to understand conversation, especially at a distance.

At his July 2014 hearing, the Veteran asserted that the controlled environment of his VA audiological examinations did not accurately measure the difficulty he had with his hearing in everyday life when surrounded by talking, music, ringing phones, and other noise.  He testified that when surrounded by such noise in everyday life, he might not hear someone talking to him and would have to focus on the speaker in order to hear them.  However, he did not assert that his hearing loss had changed or worsened in any way since the time of the March 2013 examination.

Throughout the entire period of claim, the Veteran's left ear hearing loss is shown to be manifested by no worse than Level I impairment, as evidenced by the audiometric test results at his October 2009 and March 2013 VA examinations.  Where hearing loss is at Level I in one ear and not service-connected (and thus arbitrarily assigned a designation of Level I) in the other ear, a 0 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.  Accordingly, the Board finds that a compensable rating for left ear hearing loss is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Board acknowledges the Veteran's complaints regarding the functional impact of his left ear hearing loss on his daily life.  However, as noted above, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and such formula has been accepted by VA to account for accompanying functional impairment.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of left ear hearing loss disability, but such greater degrees of disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

Service Connection Claims - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include sensorineural hearing loss) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disability).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claim - Right Ear Hearing Loss

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran's service treatment records contain reports of audiograms taken in July 1996 (approximately one month prior to his service entry), January 2000, March 2001, June 2001, January 2002, and March 2003 (approximately five months prior to his service separation).  None of the results on any of these audiograms demonstrated a hearing loss disability for VA purposes in the right ear under 38 C.F.R. § 3.385.  In addition, his service treatment records do not note any complaints, findings, diagnosis, or treatment of right ear hearing loss.  The record reflects that the Veteran did endure loud noise exposure during his military service.

Post-service treatment records do not note any complaints, findings, diagnosis, or treatment of right ear hearing loss.

At an October 2009 VA audiological examination, audiometric testing revealed the following puretone thresholds for the Veteran's right ear: 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz, for an average puretone threshold of 13.75 decibels.  On the Maryland CNC test, his speech discrimination score for the right ear was 100 percent.  Such results do not demonstrate a hearing loss disability for VA purposes in the right ear under 38 C.F.R. § 3.385.

At his July 2012 hearing, the Veteran testified that he could hear in most one-on-one settings, but with a lot of background noise, he "just completely can't hear in the ears."  He also testified that a lot of times he could not hear his wife calling him from across the room.  He further testified that since the time of the October 2009 examination, he was having more difficulties understanding what people were saying.

At a March 2013 VA audiological examination, audiometric testing revealed the following puretone thresholds for the Veteran's right ear: 10 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz, for an average puretone threshold of 21.25 decibels.  On the Maryland CNC test, his speech discrimination score for the right ear was 96 percent.  Such results do not demonstrate a hearing loss disability for VA purposes in the right ear under 38 C.F.R. § 3.385.  In terms of functional impairment, the Veteran reported having difficulty hearing in background noise as well as hearing speech from a distance.  He also noted that he felt he needed visual cues in order to understand conversation, especially at a distance.  However, it was noted that he "reported his hearing is worse in the left ear and does not feel he has a problem in the right [ear]."

At his July 2014 hearing, the Veteran asserted that the controlled environment of his VA audiological examinations did not accurately measure the difficulty he had with his hearing in everyday life when surrounded by talking, music, ringing phones, and other noise.  He testified that when surrounded by such noise in everyday life, he might not hear someone talking to him and would have to focus on the speaker in order to hear them.  However, he did not assert that his hearing loss had changed or worsened in any way since the time of the March 2013 examination.

The evidence shows that the Veteran has not had a right ear hearing loss disability (for VA purposes) at any time during the period of claim.  In the absence of evidence of a current right ear hearing loss disability (for VA purposes), service connection for such cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

Service Connection Claim - Right Ankle Disability

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of a right ankle disability.

Post-service, at an October 2009 VA joints examination, the Veteran did not report any complaints related to his right ankle, and no right ankle findings or diagnoses were noted.

At his July 2012 hearing, the Veteran testified that his right ankle was not treated in service, but that he had "rolled and turned" it in service on terrain runs in his boots when it was dark in the mornings.  He also testified that he had had continuous problems with his right ankle during service and ever since service, consisting of stiffness, popping, and occasional swelling.

VA treatment records dated in November 2012 and February 2013 noted the Veteran's complaints of pain in his ankles.  However, no right ankle findings or diagnoses were noted on either occasion.

At a March 2013 VA ankles examination, the Veteran did not complain of any right ankle symptoms.  Testing revealed full range of motion in his right ankle, with pain beginning at the normal endpoint for each motion.  After three repetitions of each motion, there was no loss of range of motion for the right ankle.  It was noted that he had no functional loss or impairment of the right ankle.  Contemporaneous March 2013 x-rays of the right ankle were normal.  The examiner noted that the Veteran did not report having a right ankle condition, and that the x-ray findings and examination findings were within normal limits.  The examiner concluded that there was no pathology and no diagnosis of a right ankle condition.

At his July 2014 hearing, the Veteran testified that his right ankle problems began in service due to performing terrain runs in boots in the early mornings (when it was still dark outside) and tripping on things.

The evidence shows that the Veteran has complained of right ankle symptoms during the pendency of the instant claim.  However, the March 2013 x-rays of his right ankle were entirely normal, and examination findings throughout the period of claim have revealed no right ankle pathology whatsoever for the Veteran.  In the absence of evidence of a current right ankle disability, service connection for such cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

Service Connection Claim - Left Wrist Disability

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of a left wrist disability.

Post-service treatment records do not note any complaints, findings, diagnosis, or treatment of a left wrist disability.

At an October 2009 VA joints examination, the Veteran did not report any complaints related to his left wrist, and no left wrist findings or diagnoses were noted.

At his July 2012 hearing, the Veteran testified that he injured his wrists in service (including "multiple strains") through push-ups, pull-ups, climbing, and "constantly typing" as a "computer guy."  [His DD Form 214 documents that his military occupational specialty (MOS) in service was an information systems operations analyst.]  He also testified that he did not seek treatment for his wrists after his service discharge and that he was currently self-treating his symptoms (including pain and swelling) with over-the-counter medications, ice, and heat.

At a March 2013 VA peripheral nerves examination, the Veteran did not complain of any left wrist symptoms.  Testing revealed full range of motion in his left wrist, and all neurological studies involving the left wrist (including nerve conduction studies) yielded normal results.  Contemporaneous March 2013 x-rays of the left wrist were normal.  The examiner noted that the test findings were within normal limits and that the nerve conduction studies were negative for carpal tunnel syndrome.  The examiner concluded that there was no pathology and no diagnosis of a left wrist condition.

At his July 2014 hearing, the Veteran testified that he injured his wrists in service from doing a lot of typing as an IT specialist, as well as from the impact of activities like push-ups and pull-ups.  He also testified that he did not seek formal medical treatment for his wrist pain after service.

The evidence shows that the Veteran has complained of left wrist symptoms during the pendency of the instant claim.  However, the March 2013 x-rays and nerve conduction studies of his left wrist were entirely normal, and examination findings throughout the period of claim have revealed no left wrist pathology whatsoever for the Veteran.  In the absence of evidence of a current left wrist disability, service connection for such cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left wrist disability is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Regarding the claim for service connection for a right wrist disability, the Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of a right wrist disability.  However, his DD Form 214 documents that his MOS in service was an information systems operations analyst, and he has contended in pertinent part that his current right wrist disability is related to all of the typing he had to do in service.  Post-service, an October 2010 VA treatment record documented that he complained of right wrist pain which was assessed as arthralgia.  At a March 2013 VA peripheral nerves examination, contemporaneous x-rays of the right wrist revealed early arthritic changes; however, the VA examiner did not address these x-ray findings or render any opinion regarding the etiology of the current right wrist disability (as had been requested by the Board's December 2012 remand, to include consideration of the Veteran's pertinent duties and activities in service and his allegations of continuity of symptomatology since service).  Furthermore, at his July 2014 hearing, the Veteran testified that he currently had a tender knot on his right wrist.  Given the above, a new examination and medical opinion must be obtained on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Regarding the claim for service connection for a left shoulder disability, the Veteran's service treatment records document that he was treated for soreness and stiffness in his shoulders in May 2000 (following a motor vehicle accident).  At a post-service October 2009 VA joints examination, he was diagnosed with chronic left shoulder strain, and the VA examiner opined that this condition was not caused by, a result of, aggravated by, or aggravated beyond its natural progression by the Veteran's military service or the 2000 motor vehicle accident (citing a lack of continuous treatment since the May 2000 accident).  However, this opinion did not consider his allegations of continuity of symptomatology since service.  At a March 2013 VA shoulders examination, he was diagnosed with acromioclavicular (AC) joint spurring bilaterally, and the VA examiner opined that this condition was less likely than not (50 percent less probability) to have had its clinical onset during active service or related to any in-service event, disease, or injury, to include the motor vehicle accident in May 2000 (citing a lack of continuous treatment since the May 2000 accident and that the first record of left shoulder complaints was in January 2013).  However, this opinion did not acknowledge the diagnosis of chronic left shoulder strain rendered at the October 2009 VA joints examination, nor did it consider the Veteran's allegations of continuity of symptomatology since service (as had been requested by the Board's December 2012 remand).  Given the above, an addendum medical opinion must be obtained on remand.  See Stegall, 11 Vet. App. at 268, 271.

Regarding the claims for service connection for a left and right knee disability, the Veteran's service treatment records document that he was treated for knee pain in May 2000 (following a motor vehicle accident), and February 2001 x-rays of his left knee (ordered due to chronic symptoms and crepitus) were normal.  At a post-service October 2009 VA joints examination, he was diagnosed with degenerative joint disease of both knees with limitation of motion, and the VA examiner opined that this condition was not caused by, a result of, aggravated by, or aggravated beyond its natural progression by the Veteran's military service or the 2000 motor vehicle accident (citing a lack of continuous treatment since the May 2000 accident).  However, this opinion did not consider his allegations of continuity of symptomatology since service.  At a March 2013 VA knees examination, he was diagnosed with degenerative joint disease in both knees, and the VA examiner opined that this condition was less likely than not (50 percent less probability) to have had its clinical onset during active service or related to any in-service event, disease, or injury, to include the motor vehicle accident in May 2000 (citing a lack of continuous treatment since the May 2000 accident for the right knee and since the February 2001 [incorrectly noted as 2003] x-rays for the left knee).  However, this opinion did not consider the Veteran's allegations of continuity of symptomatology since service (as had been requested by the Board's December 2012 remand).  Given the above, an addendum medical opinion must be obtained on remand.  See Stegall, 11 Vet. App. at 268, 271.  In addition, in a July 2013 statement and at his July 2014 hearing, the Veteran alleged that his left and right knee disabilities are related to his service-connected lumbar spine disability.  Thus, the addendum medical opinion must also address any relationship between any current left and right knee disabilities and his service-connected lumbar spine disability.  The Veteran should also be provided with VCAA notice of the specific information and evidence necessary to substantiate a claim of secondary service connection.

Regarding the claim for service connection for a cervical spine disability, the Veteran's service treatment records document that he was treated for neck pain and discomfort in May 2000 (following a motor vehicle accident).  At a post-service October 2009 VA joints examination, he was diagnosed with chronic mild neck strain, and the VA examiner opined that this condition was not caused by, a result of, aggravated by, or aggravated beyond its natural progression by the Veteran's military service or the 2000 motor vehicle accident (citing a lack of continuous treatment since the May 2000 accident).  However, this opinion did not consider his allegations of continuity of symptomatology since service.  At a March 2013 VA neck examination, he was diagnosed with degenerative disc disease of the cervical spine, and the VA examiner opined that this condition was less likely than not (50 percent less probability) to have had its clinical onset during active service or related to any in-service event, disease, or injury, to include the motor vehicle accident in May 2000 (citing a lack of continuous treatment since the May 2000 accident and that the first record of a diagnosis of degenerative joint disease in the neck was in January 2013).  However, this opinion did not acknowledge the diagnosis of chronic mild neck strain rendered at the October 2009 VA joints examination, nor did it consider the Veteran's allegations of continuity of symptomatology since service (as had been requested by the Board's December 2012 remand).  Given the above, an addendum medical opinion must be obtained on remand.  See Stegall, 11 Vet. App. at 268, 271.

Regarding the claim for service connection for GERD, the Veteran's service treatment records document that he was treated for nausea, vomiting, diarrhea, decreased appetite, and abdominal cramping (all assessed as viral gastroenteritis (VGE)) in April 2002.  Post-service VA treatment records reflect that he was diagnosed with GERD in April 2010.  At a March 2013 VA esophagus examination, he was diagnosed with GERD, and the VA examiner opined that this condition was less likely than not (50 percent less likely) to have had its clinical onset during active service or related to any in-service event, disease, or injury, to include the complaints noted in April 2002 (citing a lack of treatment since that acute episode of VGE).  However, this opinion did not consider the Veteran's allegations of continuity of symptomatology since service (as had been requested by the Board's December 2012 remand).  Given the above, an addendum medical opinion must be obtained on remand.  See Stegall, 11 Vet. App. at 268, 271.

For all of the disabilities remaining on appeal, any updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements, to specifically include furnishing the Veteran notice of the specific information and evidence necessary to substantiate a claim of secondary service connection for left and right knee disabilities.

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed right wrist, left shoulder, left knee, right knee, cervical spine, and GERD disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed right wrist, left shoulder, left knee, right knee, cervical spine, and GERD disabilities since March 2013.

3.  After the development sought in Instructions #1 and #2 is completed, the AOJ should arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of any current right wrist disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each right wrist disorder found.  If no such disability is diagnosed, please reconcile that conclusion with the medical evidence in the record suggesting otherwise (including the March 2013 x-ray findings showing early arthritic changes and the Veteran's assertion at his July 2014 hearing that he had a tender knot on his right wrist).

(b)  Please identify the most likely etiology for any/each right wrist disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service (to include his pertinent duties and activities in service as an information systems operations analyst)?  The examiner must specifically consider and address the Veteran's allegations of continuity of right wrist symptomatology since service.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

4.  After the development sought in Instructions #1 and #2 is completed, the AOJ should return the record to the VA examiner who conducted the March 2013 VA shoulders, knees, neck, and esophagus examinations for an addendum.  The examiner must review the entire record (to include this remand) and provide opinions that respond to the following:

(a)  Please identify the most likely etiology for any/each left shoulder disability entity diagnosed during the period of claim (including chronic left shoulder strain diagnosed at the October 2009 VA examination and AC joint spurring diagnosed at the March 2013 VA examination).  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service?  The examiner must specifically consider and address the Veteran's allegations of continuity of left shoulder symptomatology since service.

(b)  Please identify the most likely etiology for any/each left and right knee disability entity diagnosed during the period of claim (including degenerative joint disease diagnosed at the October 2009 and March 2013 VA examinations).  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service, or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by his service-connected lumbar spine disability?  The examiner must specifically consider and address the Veteran's allegations of continuity of left and right knee symptomatology since service.

(c)  Please identify the most likely etiology for any/each cervical spine disability entity diagnosed during the period of claim (including chronic mild neck strain diagnosed at the October 2009 VA examination and degenerative disc disease diagnosed at the March 2013 VA examination).  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service?  The examiner must specifically consider and address the Veteran's allegations of continuity of cervical spine symptomatology since service.

(d)  Please identify the most likely etiology for the Veteran's GERD.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to any incident of the Veteran's military service?  The examiner must specifically consider and address the Veteran's allegations of continuity of GERD symptomatology since service.

The examiner must explain the rationale for all opinions, citing to relevant service treatment records, supporting factual data, and medical literature, as appropriate.

If the VA examiner who conducted the March 2013 examinations is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate medical provider who should provide the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

5.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



			
	M. C. GRAHAM	P.M. DILORENZO
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
ROBERT E. SULLIVAN
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


